DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 26,2022 has been entered.
 
Response to Amendment
The amendments filed January 26, 2022 have been entered. Claims 1-3, 7-11, and 13-20 are currently pending. Claims 1-3, 11, 14, 15, and 20 have been amended.  

Response to Arguments
Applicant's arguments filed August 4, 2021 have been fully considered and they are persuasive.  
However, there are objections to the specification due to lack of antecedent bases.  While applicant points to MPEP 2173.05(e)II with regards to claim indefiniteness in mind; the Examiner points to MPEP 2173.03 in regards to correspondence between 37 CFR 1.75(d)(1), which provides that claim terms must find clear support or antecedent basis in the specification so that the meaning of the terms may be ascertainable by reference to the specification. Glossaries of terms used in the claims are a helpful device for ensuring adequate definition of terms used in claims. If the specification does not provide the needed support or antecedent basis for the claim terms, the specification should be objected to under 37 CFR 1.75(d)(1). See MPEP § 608.01(o) and MPEP § 2181, subsection IV. Applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the claim terms provided no new matter is introduced, or amend the claim.”

Notice of duplicate Claims
Applicant is advised that should claim 1 be found allowable, claims 19 and 20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Regarding claims 1, 11, 14, and 15, the terms “first permeable region” and “second permeable region”, and “a space” are not found in the specification; however, the terms are supported by figure 1B. It would be suggested to simply add the claimed language into the specification where the applicant deems appropriate. For example, “the permeable portion 12b comprises a first and second portion which are spaced apart from each other”.
Regarding claim 3, the term “first wall” of the impermeable layer and “two opposing side walls” of the vent are not found in the specification, while figure 1B could support the terms how the terms are later defined in the claim in lines 7-10 is not supported. The Examiner suggests canceling claim 3 or removing the amended parts.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. While the term “first wall” of the impermeable layer and “two opposing side walls” of the vent are not found in the specification, figure 1B could support the terms. However, how the terms are later defined and related to the receptacle and wicking material layer in the claim in lines 7-10 is not supported by the originally filed specification. In short the receptacle includes the impermeable layer and wicking material in claim 1 and now in claim 3 the receptacle is being defined by them. Based on the figures and claim language the Examiner understands the receptacle (11, as seen in figure 1) to be the outside of the device (10- figure 1). The Examiner suggests canceling claim 3 or removing the amended parts.

Allowable Subject Matter
Claims 1-2, 7-11, and 13-20 are allowed.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

The following is an examiner’s statement of reasons for allowance: 

The applicant’s arguments are persuasive.

The closest prior arts of record are Lawrence US 5678564, Jascalevich US 3042041
Lawrence discloses a multilayer structure for managing the skin of an individual. Lawrence fails to teach a vent and that there is a space between the first and second region of permeable portion which defines a chamber in the space.
Jascalevich teaches a suction device with a vent to prevent pressure build- up on the skin.
Even if it obvious to add the vent of Jascalevich to Lawrence there is still the deficiency of the first and second preamble regions of the permeable portion that create a space for the chamber which makes the claims allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Objected claim
Claim 3 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLA E BURNETTE whose telephone number is (571)272-9574. The examiner can normally be reached M-S: 0830-1900 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 5712701775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIELLA E BURNETTE/           Examiner, Art Unit 3781                                                                                                                                                                                             
/ARIANA ZIMBOUSKI/           Primary Examiner, Art Unit 3781